DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
This action is in response to Applicant’s filing on September 5th, 2019. Claims 1-8 are pending and examined below. 

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 
	
The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.


The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 

(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or 
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation is: 
“output device is configured to” in claim 1.
Because this claim limitation is being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it is being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this limitation interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation to avoid it being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation recites sufficient structure to perform the claimed function so as to avoid it being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:



Claim 6 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
As to claim 6, the recitation “frequency sensing system” is vague and indefinite because the frequency sensing system as claimed in claim 1 fails to describe the necessary structure to perform the function of adjusting at least one operational parameter of the vehicle to reduce occurrence of a shock frequency outside of the target frequency range. Therefore it is unclear what is being claimed in light of the applicant’s original disclosure.
Appropriate correction is required.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-6 are rejected under 35 U.S.C. 103 as being unpatentable over Alexandridis, US 20060060750 A1, in view of Saylor et al., US 20190102959 A1, hereinafter referred to as Alexandridis and Saylor, respectively.
As to claim 1, Alexandridis discloses a frequency sensing system for a vehicle comprising:
a shock absorber, the shock absorber including a frequency sensor configured to generate signals indicative of a shock frequency (vehicle suspension system 10 includes a damping portion and includes a mechanical spring portion, i.e. a shock absorber – See at least ¶11; Fig. 2, Item 10; the frequency content is obtained using the output of a relative displacement sensor, i.e. a frequency sensor – See at least ¶12; Fig. 2, Item 44); 
an output device, the output device including a receiver for receiving the signals indicative of the shock frequency from the transmitter (a sensor adapted to sense the suspension deflection and having an output connected to the controller, i.e. output device, the controller determines a frequency content of the suspension deflection using at least the output of the sensor – See at least ¶18; Fig. 2, Item 42); and
wherein one of the shock absorber and the output device is configured to compare the signals indicative of the shock frequency with a target frequency range (the controller controls the spring seat position in response to suspension deflection only when the determined frequency content is in a low-frequency range, i.e. determined frequency is compared to a target frequency range – See at least ¶18).

Alexandridis fails to explicitly disclose:
 a transmitter; and
wherein the output device displays a notification when the shock frequency is outside of the target frequency range.
However, Saylor teaches:
the signals are electronically transmitted to the controller for further analysis, i.e. necessarily includes a transmitter – See at least ¶56); and
wherein the output device displays a notification when the shock frequency is outside of the target frequency range (excitations above a predetermined threshold within the predetermined frequency band trigger notification to the vehicle operator and/or setting a diagnostic code – See at least ¶62).
Alexandridis discloses a vehicle suspension system that analyzes the displacement frequency of a suspension unit as a means to adjust spring stiffness. Saylor discloses a method of detecting wear conditions of vehicle suspension system by analyzing shock frequency signals and transmitting notifications to a vehicle operator and/or setting a diagnostic code for when undesirable conditions are encountered.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Alexandridis to include the features of a transmitter; and wherein the output device displays a notification when the shock frequency is outside of the target frequency range, as taught by Saylor, because adding a diagnostic and notification means for analyzing a suspension system’s performance would help determine the lifetime of suspension components and aid in preventing component failures due to wear conditions.

As to claim 2, Alexandridis fails to explicitly disclose wherein the transmitter comprises a wireless transmitter.
However, Saylor teaches wherein the transmitter comprises a wireless transmitter (the controller records the displacement and/or acceleration data received from the sensors via, for example and without limitation, a CAN bus or via a wireless transmission – See at least ¶65). 

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Alexandridis to include the feature of wherein the transmitter comprises a wireless transmitter, as taught by Saylor, because using wireless transmission would reduce the complexity of wire management and the overall weight of a vehicle.

As to claim 3, Alexandridis discloses wherein the shock frequency is a wheel frequency (the frequency content is obtained using the output of a relative displacement sensor which measures the vertical displacement of the wheel relative to the body/frame – See at least ¶12).

	As to claim 4, Alexandridis discloses wherein the shock frequency is a body frequency (the frequency content is obtained using the output of an accelerometer mounted to the vehicle body/frame which measure the vertical acceleration of the body/frame – See at least ¶12).

	As to claim 5, Alexandridis fails to explicitly disclose wherein the output device displays the notification only after the shock frequency remains outside of the target frequency range for a predetermined amount of time. 
	However, Saylor teaches wherein the output device displays the notification only after the shock frequency remains outside of the target frequency range for a predetermined amount of time (a first decay limit item 714, i.e. a predetermined amount of time – See at least ¶60 and Fig. 7; if the signal has not attenuated below the predetermined threshold prior to the first decay threshold the controller can notify the vehicle operator – See at least ¶60).
Alexandridis discloses a vehicle suspension system that analyzes the displacement frequency of a suspension unit as a means to adjust spring stiffness. Saylor discloses a method of detecting wear conditions of vehicle suspension system by analyzing shock frequency signals and transmitting notifications to a vehicle operator and/or setting a diagnostic code for when undesirable conditions are encountered.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Alexandridis to include the feature of the output device displaying the notification only after the shock frequency remains outside of the target frequency range for a predetermined amount of time, as taught by Saylor, because measuring a signal over a predetermined period of time is a typical consideration for vehicle control systems. 

	As to claim 6, Alexandridis discloses wherein the frequency sensing system is configured to adjust at least one operational parameter of the vehicle to reduce occurrence of the shock frequency outside of the target frequency range if the shock frequency is outside of the target shock frequency (the controller controls the spring seat position in response to suspension deflection only when the determined frequency content is in a low-frequency range – See at least ¶18; changing the spring seat position effectively changes the spring stiffness of the mechanical spring – See at least ¶13). 

Claims 7-8 are rejected under 35 U.S.C. 103 as being unpatentable over the combination of Alexandridis, US 20060060750 A1, and Saylor et al., US 20190102959 A1, as applied to claim 1 above, and further in view of Bruno et al., US 20210291611 A1, hereinafter referred to as Alexandridis, Saylor, and Bruno, respectively.
As to claim 7, the combination of Alexandridis and Saylor fails to explicitly disclose wherein the notification includes a recommendation to service the shock absorber. 
However, Bruno teaches wherein the notification includes a recommendation to service the shock absorber (the system is arranged to alert the driver indicating it is time to visit a garage for the overhaul, i.e. service, of the entire suspension system – See at least ¶55).
Alexandridis discloses a vehicle suspension system that analyzes the displacement frequency of a suspension unit as a means to adjust spring stiffness. Saylor discloses a method of detecting wear conditions of vehicle suspension system by analyzing shock frequency signals and transmitting notifications to a vehicle operator and/or setting a diagnostic code for when undesirable conditions are encountered. Bruno discloses a vehicle suspension system with adjustable shock absorbers that uses various sensors for estimating performance and degradation of shock absorbers.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Alexandridis and Saylor to include the feature of wherein the notification includes a recommendation to service the shock absorber, as taught by Bruno, in order to keep the vehicle in a safe condition (See at least ¶9 of Bruno).

As to claim 8, the combination of Alexandridis and Saylor fails to explicitly disclose wherein the notification includes a recommendation to replace the shock absorber. 
However, Bruno teaches wherein the notification includes a recommendation to replace the shock absorber (the system is arranged to alert the driver indicating it is time to visit a garage for the replacement of a specific shock absorber – See at least ¶55).
Alexandridis discloses a vehicle suspension system that analyzes the displacement frequency of a suspension unit as a means to adjust spring stiffness. Saylor discloses a method of detecting wear conditions of vehicle suspension system by analyzing shock frequency signals and transmitting 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Alexandridis and Saylor to include the feature of wherein the notification includes a recommendation to replace the shock absorber, as taught by Bruno, in order to keep the vehicle in a safe condition (See at least ¶9 of Bruno).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Cole Werley whose telephone number is (571)272-6178. The examiner can normally be reached Mon-Fri 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fadey Jabr can be reached on 571-272-1516. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like 




/C.J.W./Examiner, Art Unit 3668                                                                                                                                                                                                        /Fadey S. Jabr/Supervisory Patent Examiner, Art Unit 3668